Citation Nr: 0733065	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  04-31 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel


INTRODUCTION

The veteran had honorable active service from August 1964 to 
June 1969 and again from January 1982 to July 1982. The claim 
at issue in this proceeding arises from the veteran's first 
period of active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Los Angeles, California (RO), which granted service 
connection for post traumatic stress disorder (PTSD), 
assigning a 30 percent disability rating.

A hearing before the undersigned sitting at the RO was held 
in February 2006. A transcript of that hearing is of record.

The Board remanded the matter in August 2006 for additional 
development which has been completed.


FINDINGS OF FACT

The veteran's PTSD is productive of no more than occupational 
and social impairment with occasional decrease in work 
efficiency with intermittent inability to perform 
occupational tasks with depression, anxiety, chronic sleep 
impairment, suspiciousness, panic attacks (weekly or less 
often), but with otherwise satisfactory routine behavior, 
self-care, and normal conversation.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence dated August 2006, the Appeals Management 
Center (AMC) satisfied its duty to notify the veteran under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007).  Specifically, the RO notified the veteran of: 
information and evidence necessary to substantiate the claim 
for a higher initial evaluation; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  The veteran was 
essentially instructed to submit any evidence in his 
possession that pertained to his claim.  In August 2006, the 
AMC also notified the veteran of the process by which initial 
disability ratings and effective dates are established.  

Since this claim is the appeal of an initial rating, fully 
satisfactory notice was delivered after it was adjudicated.  
However, the RO subsequently readjudicated the claim based on 
all the evidence in March 2007.  The veteran was able to 
participate effectively in the processing of his claim.  
There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency on the 
merits of the claim would have been different had complete 
VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.  The duties to 
notify and assist have been met.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2007).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In this case, the veteran timely appealed the rating 
initially assigned for his PTSD on the original grant of 
service connection.  The Board must therefore consider 
entitlement to "staged ratings" for different degrees of 
disability in the relevant time periods, that is, since the 
original grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).

Under the relevant rating criteria, a 30 percent disability 
rating is assigned for a mental disorder (including PTSD) 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411 (2007).  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Global Assessment of Functioning (GAF) scores are 
interpreted on a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health.  American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, 46 (4th ed. 1994) 
(DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by GAF 
score, is to be considered, but it is not determinative of 
the VA disability rating to be assigned; the disability 
evaluation is to be based on all the evidence that bears on 
occupational and social impairment.  See 38 C.F.R. § 4.126; 
VAOPGCPREC 10-95.

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  DSM-IV. 

GAF scores ranging from 51-60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  DSM-IV.

The veteran maintains that the severity of his PTSD warrants 
a disability rating higher than 30 percent.  In his June 2007 
statement, the veteran asserted that a May 2004 VA 
examination did not accurately depict his condition.  
According to the veteran, he was seen by the examiner for a 
very brief period of time, and the results were not 
comprehensive.  

At a February 2006 Board hearing, the veteran testified that 
he works the graveyard shift part-time driving an airport 
shuttle and goes to school.  (Tr. 4)  He stated that he could 
work around people if it was something meaningful.  (Tr. 5)  
The veteran further indicated that he has to stay conscious 
of what he says and does to stay out of any kind of 
confrontation and he avoids people because o this.  (Tr. 5, 
6)  Further, the veteran has friends and knows a lot of 
people but does not socialize with them.  He keeps in touch 
by telephone and rides around by himself going to the 
bookstore or the mall.  (Tr. 6)  The veteran indicated that 
he has difficulties sleeping because of intrusive memories 
and has taken anti- anxiety medication for the last four 
years.  He has sought care through VA regularly from 2001 
onward for treatment and medication.  (Tr.8-11)  

In a May 2004 fee-based VA medical examination, the physician 
provided a diagnosis of chronic delayed type PTSD.  The 
report stated that the veteran is obsessed with Vietnam and 
has trouble with sleeping, anger outbursts, and intrusive 
memories.  The physician noted that the veteran is divorced 
and has socially isolated himself.  He works the graveyard 
shift as a driver to avoid dealing with people.  The veteran 
has some ritualistic behaviors such as checking windows and 
doors.  The veteran's mood was depressed.  The physician 
noted that there was no evidence of acute panic attacks, and 
no evidence of difficulty with concentration.  In addition, 
there were no suicidal or homicidal plans or intentions.  The 
veteran was assigned a GAF score of 60.  

VA treatment records from 2001 to 2007 show various PTSD 
symptoms including depression, intrusive thoughts, sleep 
disturbance, nightmares, anxiousness and anger.  There is no 
evidence of auditory and visual hallucinations, problems with 
concentration or memory, and suicidal/homicidal ideation.  
For example, VA treatment records, dated August 2005, 
indicate the veteran was attending school and working the 
graveyard shift as a driver.  The veteran was noted to be 
"doing well and enjoying it."  The veteran was alert with a 
bright affect and had no psychotic features or 
suicidal/homicidal ideation.  The treating physician noted 
"PTSD doing well."  Additionally, VA treatment records, 
dated May 2006, indicate that the veteran gets overwhelmed 
with news regarding Iraq.  The veteran was alert and oriented 
in all spheres with a bright affect and euthymic mood.  He 
had no psychotic features of form or content. Also, there was 
no suicidal or homicidal ideation.  The treating physician 
noted "PTSD relatively stable."  

The evidence does demonstrate occupational and social 
impairment with reduced reliability and productivity due to 
various symptoms, as required for a 30 percent rating under 
Diagnostic Code 9411.  With respect to whether the veteran's 
disability warrants more than a 30 percent rating, however, 
the Board finds that the preponderance of the evidence is 
against entering such a finding.  The veteran has not been 
shown to have overall reduced reliability and productivity, 
as he has been able to maintain his employment and pursue his 
college studies in spite of his PTSD symptoms.  In addition, 
these are activities which the veteran has indicated he 
enjoys.  While the veteran isolates himself to some extent 
from social relationships, he indicated he has friends and is 
able to keep in touch by telephone.  In addition, he does 
pursue things of interest, for example, visiting a bookstore 
or going to the mall.  

There is no indication that the veteran's PTSD disability has 
interfered with his ability to work beyond that contemplated 
by the 30 percent rating criteria.  Based upon the veteran's 
symptoms overall, the Board finds that the severity of the 
veteran's PTSD overall appears to be in the category of mild 
to moderate.  Further, there is no evidence of a disorder in 
thought process or content.  The veteran has not been shown 
to have such symptoms as panic attacks more than once a week; 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty understanding complex commands; impairment of 
memory; impaired judgment; or impaired abstract thinking.  
PTSD of a mild to moderate disability warrants a 30 percent 
disability rating, but no more.

The veteran and his representative asserted that the May 2004 
VA examination was insufficient for rating purposes.  
However, the physician's diagnosis was adequately supported 
by findings on the examination report, and it is not 
necessary to return the report for further evaluation 
purposes.  38 C.F.R. § 4.2 (2007).

The Board has also considered whether the veteran is entitled 
to additional staged ratings.  Fenderson, supra.  It is the 
Board's opinion, however, that the veteran's service-
connected PTSD has been no more than 30 percent disabling 
throughout the appeal period.  

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2007).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the veteran is 
frequently hospitalized for his PTSD and there is no 
indication that such disability has a marked interference 
with employment beyond that contemplated within the schedular 
standards.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action.  
VAOPGCPREC 6-96 (1996).


ORDER

An initial disability evaluation in excess of 30 percent for 
PTSD is denied.




____________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


